 Case 4:18-cv-00658-ALM-CAN Document 9 Filed 11/20/18 Page 1 of 1 PageID #: 29




                            United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   CRAIG CUNNINGHAM                                 §
                                                    § Civil Action No. 4:18-CV-658
   v.                                               § (Judge Mazzant/Judge Nowak)
                                                    §
   BEKSTAR, LLC, ET AL                              §

                                     ORDER OF DISMISSAL

         Came on for consideration Plaintiff’s “Motion to Dismiss with Prejudice” (Dkt. #8) filed

  in this cause by Plaintiff Craig Cunningham. The Court, having considered the Motion, determines

  that the Motion should be GRANTED.

         It is therefore, ORDERED, ADJUDGED AND DECREED that the Motion to Dismiss

  with Prejudice is GRANTED. It is further,

         ORDERED, ADJUDGED, AND DECREED that the entirety of Plaintiff’s claims

. against Defendants are hereby dismissed with prejudice. Costs and attorneys’ fees are taxed

  against the party incurring the same.

         All relief not granted herein is DENIED.

         The Clerk is directed to CLOSE this civil action.

          SIGNED this 20th day of November, 2018.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
